DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20210058889) in view of Yoo et al. (US 20200035941).

As to claim 4, Liang discloses a QLED display panel [0038], comprising: 
a substrate ([0070]: ITO substrate); and QLEDs ([0039]). 
Liang does not expressly teach a plurality of anode layers, being formed on the substrate, and being arranged to M rows and N columns; M.times.N number of QLED 
Yoo teaches a plurality of anode layers, being formed on the substrate, and being arranged to M rows and N columns (Fig.3); M.times.N number of QLED elements, being formed on the plurality of anode layers, respectively (Fig.3); M number of cathode wires, being formed on the M.times.N number of QLED elements, so as to make each of the M number of cathode wires be connected with N of the M.times.N number of QLED elements (Fig.3); and N number of column wires, being formed on the substrate; wherein each of the N number of column wires has M number of extension portions, and each of the M number of extension portions covering a part of one of the plurality of anode layers, such that each of the N number of column wires is electrically connected to M of the plurality of anode layers (Fig.3); wherein both M and N are a positive integer, and each of the N number of column wires being further covered by an insulation layer, and both M and N being a positive integer (Fig.3, [0072]). 

As to claim 5, Liang (as modified by Yoo) teach the QLED display panel of claim 4, wherein the substrate is made of a transparent material (Liang: [0070]: ITO substrate, it I swell known in the art that ITO is transparent, Yoo: [0053]). 
As to claim 6, Liang (as modified by Yoo) teach the QLED display panel of claim 4, wherein the QLED element comprises: a hole transport layer, being formed on the anode layer; an emission layer, being formed on the hole transport layer; and an electron transport layer, being formed on the emission layer, and being connected with the cathode wire (Liang: Fig. 4, [0059] – [0062], Yoo: [0016], [0072]). 
As to claim 7, Liang (as modified by Yoo) teach the QLED display panel of claim 6, wherein a material for making the anode layer is selected from the group consisting of nickel (Ni), platinum (Pt), vanadium (V), chromium (Cr), copper (Cu), zinc (Zn), gold (Au), fluorine-doped tin oxide (FTO), indium tin oxide (ITO), zinc oxide (ZnO), ZnO-doped gallium oxide (ZnO--Ga.sub.2O.sub.3), alumina-doped zinc oxide (ZnO--Al.sub.2O.sub.3), and tin oxide (SnO) (Liang: [0047], Yoo: [0078]). 
As to claim 8, Liang (as modified by Yoo) teach the QLED display panel of claim 6, wherein a material for making the cathode layer is selected from the group consisting 
As to claim 9, Liang (as modified by Yoo) teach the QLED display panel of claim 6, wherein a material for making the hole transport layer is selected from the group consisting of molybdenum oxide (MoO.sub.3), 2,2',7,7'-tetrakis[N,N-di(4-methoxyphenyl)amino]-9,9'-spirobifluorene (spiro-OMeTAD), poly(2,3-dihydrothieno-1,4-dioxin)-poly(styrenesulfonate) (PEDOT:PSS), N,N'-bis(3-methylphenyl)-N,N'-diphenylbenzidine (TPD), poly-TPD (PTPD), and poly(3-hexylthiophene-2,5-diyl) (P3HT) (Liang: [0049], Yoo: [0080]). 
As to claim 10, Liang (as modified by Yoo) teach the QLED display panel of claim 6, wherein a material for making the electron transport layer is selected from the group consisting of tris(8-hydroxyquinoline)aluminum (Alq3) and 2,2',2''-(1,3,5-Benzinetriyl)-tris(1-phenyl-1-H-benzimidazole) (TPBi) (Liang: [0051], Yoo: [0081]). 
As to claim 11, Liang (as modified by Yoo) teach the QLED display panel of claim 6, wherein the emission layer comprises a conducting polymer film and a plurality of quantum dots (QDs) that are incorporated in the conducting polymer film (Liang: [0045], Yoo: [0072]). 
. 

Allowable Subject Matter
Claims 1-3 and 13-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited references have failed to teach, “A method for canceling optical crosstalk, being applied in a QLED display device that comprises a QLED display panel, … wherein the second row drive signal and the column drive signal has an identical timing waveform” in combination with other limitations of claim 1, and
“A QLED display panel, comprising: … a diameter of the QD and a thickness of the at least one shell layer having a specific ratio that is in a range between 1.3 and 2” in combination with other limitations of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628